ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_02_FR.txt. 79

OPINION INDIVIDUELLE

DE SIR HERSCH LAUTERPACHT
[Traduction]

Si, pour des raisons que j'estime devoir exposer, je ne puis
accepter certaines des thèses avancées par le Gouvernement défen-
deur et admises par la Cour, j'arrive, sur la base d’autres motifs,
aux mêmes conclusions que l'arrêt. J'arrive à ces conclusions en
partant de considérations d’ordre public —— question qui a occupé la
plus grande partie de la procédure écrite et orale, qui figure exclu-
sivement dans l'énoncé des points de droit dans les conclusions
définitives des deux Parties et que, par conséquent, je me crois
tenu d'examiner dans la présente opinion.

+
* *

Les faits à la base de la controverse entre les Parties sont énoncés
en détail dans l’arrét de la Cour. Aux fins de la présente opinion,
il suffit de rappeler brièvement l’aspect essentiel du différend: la
Convention de La Haye du 12 juin 1902 pour régler la tutelle des
mineurs, à laquelle la Suède et les Pays-Bas sont parties, prévoit,
dans son article premier, que la tutelle d’un mineur est réglée par
sa loi nationale. Il ressort clairement des articles de la Convention,
et les Parties ne le contestent pas, que cette tutelle comprend nor-
malement la garde de la personne du mineur. Conformément aux
dispositions de la Convention, un tuteur néerlandais a été nommé
par un tribunal néerlandais en 1954 pour s’occuper d’Elisabeth Boll
qui, bien que née en Suède et y ayant résidé en permanence depuis
sa naissance, est de nationalité néerlandaise. La même année,
diverses autorités suédoises, par une série de décisions et dans des
circonstances qui ressortent de l'arrêt, ont appliqué à Elisabeth
Boll la loi suédoise de 1924 sur la protection de l'enfance et de la
jeunesse (Child Welfare Act) — qui sera désignée par la suite dans
la présente opinion sous le nom de loi sur l'éducation protectrice.
En vertu de l’une de ces décisions, l'office des mineurs à Norr-
kôping, lieu de résidence d’Elisabeth Boll, a assumé la garde de
celle-ci en 1954. A son tour l'office a confié la garde d’Elisabeth à
son grand-père maternel — cette garde devant être exercée au nom
de l'office. La mesure a été finalement confirmée par la Cour suprême
administrative de Suède. On remarquera que dans une série de
décisions les tribunaux et les autorités suédoises ont, par ailleurs,
reconnu la tutrice nommée par le tribunal néerlandais.

Le principal argument invoqué par le Gouvernement suédois
pour justifer la mesure prise par les autorités suédoises est que la

28
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 80

loi sur l'éducation protectrice est une mesure d’ordre public et que,
loin d’être contraire à la Convention, le recours à l’ordre public en
fait implicitement partie. Au cours de la procédure écrite et orale,
des arguments subsidiaires ont été invoqués par le Gouvernement
suédois. L'un de ces arguments est que la Convention de 1902, étant
une convention sur la tutelle, ne s'étend pas à la loi suédoise sur
l'éducation protectrice qui, dit-on, poursuit un but différent et se
situe sur un autre plan. C’est le raisonnement qui domine la présente
affaire et qu’il faut examiner en premier lieu.

On peut résumer cette manière d'aborder la question, telle qu’elle
a été exprimée dans l'argumentation suédoise ou qu’elle lui sert de
base, de la manière suivante: Il n’y a pas incompatibilité entre la
Convention sur la tutelle et la loi sur l'éducation protectrice. La
Convention, qui vise la tutelle, ne s’étend pas à l'éducation protec-
trice. Cette dernière est en dehors de la Convention. Il en est ainsi
bien que l'effet de la loi sur l’éducation protectrice soit de nature
à rendre impossible, temporairement, l’exercice par le tuteur néer-
landais de son droit de garde sur la personne d’Elisabeth Boll.
L'objet et le but de la loi sur l'éducation protectrice est entièrement
différent de celui de la Convention sur la tutelle. La Cour n’a pas à
s'occuper des incidences de la loi sur l'éducation protectrice, mais
de sa nature et de son but. La tutelle et l'éducation protectrice sont
des institutions absolument différentes. La tutelle vise les intérêts
du mineur, l'éducation protectrice ceux de la société. La tutelle est
du domaine du droit privé, l'éducation protectrice est de celui du
droit public. La Convention, qui est une convention de droit inter-
national privé, ne saurait étre violée que par une législation visant
le droit international privé. Au point de vue de leur nature et de
leur but, la Convention et la loi sur l'éducation protectrice opèrent
sur des plans tout différents et, par conséquent, il ne saurait étre
question d’incompatibilité entre la loi et les mesures prises en appli-
cation de celle-ci et la Convention.

Le raisonnement sur lequel reposent ces allégations souléve des
questions importantes d’interprétation et d’application des traités
qui dépassent la question directement soumise à la Cour. Si un
Etat promulgue et applique une législation qui a pour effet de
rendre un traité inopérant en tout ou partie, peut-on dire que cette
législation ne constitue pas une violation du traité, pour le motif
que cette législation porte sur des matiéres différentes de celles
visées par le traité, qu’elle s’occupe d’une institution différente et
qu’elle poursuit un autre but? Il m’est très difficile de répondre par
Vaffirmative à cette question. La difficulté est augmentée du fait
que le conflit entre le traité et la loi en question peut étre masqué,
ou qu’on peut le masquer, par ce qui n’est rien de plus qu'une
différence de classification doctrinale ou législative. Une disposi-
tion identique qui fait partie de la loi sur la protection de l’enfance
dans un pays donné peut, dans un autre pays, rentrer dans les

29
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 81

dispositions relatives à la tutelle. Il va être démontré que ce n’est
pas là une simple possibilité théorique. En fait, c’est là l’un des
traits saillants de la présente affaire.

Que signifie l'expression: « La Convention de 1902 ne vise pas un
régime tel que celui qui a été institué par la loi suédoise sur l’édu-
cation protectrice »? On admet que la tutelle régie par la Conven-
tion comprend le droit de fixer la résidence du mineur et son édu-
cation — droit invoqué et exercé par l’autorité suédoise et, en son
nom, par le grand-pére maternel suédois, agissant en application de
la loi sur l’éducation protectrice. S’il en est ainsi, alors, effective-
ment, la Convention s’étend, sous un de ses aspects essentiels, aux
mémes pouvoirs et aux mémes fonctions qui sont actuellement exer-
cés par les autorités suédoises en application de la loi sur l'éducation
protectrice. Le fond est le méme, bien que le but de la Convention
et celui de la loi soient différents. On peut dire que ce qui importe
ce n’est pas le fond de ces fonctions, mais leur objet. Distinction
difficile à suivre. Lorsqu’un Etat conclut un traité, il est fondé à
s'attendre à ce que ce traité ne soit ni mutilé ni détruit par des
mesures législatives ou autres qui poursuivent un but différent mais
qui, en fait, empêchent l'application de tout ou partie du traité.

Le traité s'étend à toute loi et à toute disposition légale qui en-
trave, qui contrecarre sa mise en œuvre. On a dit que la loi en ques-
tion peut avoir un effet contraire sur la matière du traité, sans être
couverte par le traité. Toutefois, ce qui doit préoccuper la Cour,
c’est précisément l’effet de la loi, pour autant qu'elle fait obstacle
à la mise en œuvre du traité, et non le point de savoir s’il y a ou
non identité conceptuelle entre les objectifs de la loi et du traité.
Le traité interdit tout obstacle à sa mise en œuvre, à moins qu'il ne
contienne une justification explicite ou implicite à cet effet ; pareille
justification ne saurait résulter du simple fait que la loi n’a pas le
méme objet que le traité. Elle ne saurait résulter que du fait que
cet objet particulier est permis expressément par le traité, ou
autorisé par lui explicitement ou implicitement, en vertu d’un
principe de droit international public ou privé — d’un principe tel
que celui qui découle de l’ordre public ou d’un principe apparenté,
quoique plus limité, qui n’est souvent rien de plus qu’une autre
manière de formuler l’ordre public, à savoir que certaines catégories
de lois, telles que les loï pénales, de police, fiscales, administratives,
etc., s'appliquent à tous les habitants du territoire, nonobstant
l’applicabilité en général de la loi nationale.

L'exemple suivant illustrera le problème et les conséquences qui
en découlent : les États concluent souvent des traités de commerce
et d'établissement qui assurent une certaine protection contre les
restrictions à l'importation ou à l'exportation des marchandises,
l'admission à résidence des étrangers, leurs droits de recueillir des
successions, régissent les fonctions des consuls, etc. Quelle est la
position d’un État qui, ayant conclu un traité de ce genre, découvre

30
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 82

que l’autre partie rogne sur les dispositions du traité ou les rend
tout à fait inopérantes, l’une après l’autre, en promulguant des
lois « touchant des matiéres différentes », telles que la lutte contre
le chômage, la sécurité sociale, le développement de l’industrie
et de l’artisanat locaux, la protection de la morale publique en
matiére d’admission des étrangers, la ségrégation raciale, une
réforme de la procédure civile entraînant l'abolition des droits
coutumiers de la représentation consulaire, une réforme du code
civil modifiant le droit successoral de manière à affecter le droit
successoral des étrangers, une loi générale de codification sur la
compétence des tribunaux et entraînant l'abolition des immunités
accordées par le traité aux navires de commerce appartenant à
l'État, ou toutes autres lois « poursuivant des buts différents »?
Au point de vue de l’autre partie, il est à peu près indifférent que
le traité soit devenu lettre morte par l'effet de lois qui en ont si
évidemment touché la matière 4 laquelle il se rapporte, mais qui
poursuivent un but différent. Comme il a été dit, certaines de ces
lois pourraient se justifier comme appartenant au domaine de
l’ordre public, ou pour une raison analogue. Toutefois, l'argument
résumé ici ne suit pas la même voie. Il se fonde sur l’allégation d'une
différence entre le traité et la loi qui en empêche l'application.

Un autre exemple, se rapportant directement à la Convention de
1902, illustrera le problème sous un autre angle. L'article 2 de la
Convention a disposé que, dans certains cas, les agents diploma-
tiques ou consulaires autorisés par la loi de l'État dont le mineur
est un ressortissant peuvent pourvoir à la tutelle conformément à la
loi de cet Etat. Quelle est la situation si l’une des parties contrac-
tantes promulgue une loi d’ordre général — une loi de droit public
sur un plan tout a fait différent — portant sur les immunités et les
fonctions des représentants diplomatiques et consulaires étrangers
et prescrivant qu'à Vavenir les représentants diplomatiques et
consulaires étrangers n’accompliront aucun acte touchant aux
droits privés sur le territoire de cet État? Cet État peut-il plaider
que, puisque la Convention et la loi poursuivent un but tout à fait
différent, il importe peu que la loi ait pour effet de faire obstacle à
l’une des dispositions de la Convention ?

Le fait saillant, dans la présente affaire, est que le tuteur néer-
landais acceptable pour le père de la mineure et nommé en vertu
de la loi néerlandaise et conformément a la Convention a été rem-
placé, au point de vue de l’exercice du droit de garde, par le grand-
père maternel suédois d’Elisabeth Boll, agissant pour le compte de
Voffice des mineurs. Les autorités néerlandaises et le tuteur néer-
landais peuvent considérer assez naturellement que la garde exercée
par le grand-pére suédois est, en fait, et dans les circonstances de
l'affaire qui révèlent un certain désaccord entre les branches néer-
landaise et suédoise de la famille, dans une large mesure, une tutelle
rivale. H se peut qu'il leur soit difficile d’apprécier l’idée qu'il n’y
a pas conflit entre la Convention et les mesures prises, parce qu'elles

31
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 83

se placent sur des plans différents et poursuivent des buts diffé-
rents. La situation n’est pas changée par le maintien du droit du
tuteur néerlandais d’administrer les biens de la mineure ou d’intro-
duire une instance pour être réinstallé en ses fonctions de garde.
Tant que l'exercice du droit de garde est confié aux mains de
Vautorité suédoise et du grand-père maternel suédois, agissant pour
le compte de celle-ci, les attributs essentiels de la tutelle, telle
qu'elle a été créée par la Convention, sont neutralisés. I] se peut
qu'il existe — et, comme il sera suggéré plus loin, il existe — une
justification complète de cette mesure, pour des considérations d’un
caractère différent. On ne peut trouver cette justification dans
l’allégation discutée que la tutelle néerlandaise et |’éducation pro-
tectrice suédoise sont des institutions entièrement différentes.

Un Etat n’a pas le droit de réduire ses obligations convention-
nelles à propos d’une institution en promulguant dans le domaine
d’une autre institution des dispositions ayant pour effet de faire
échec au jeu d’un aspect essentiel du traité. IL est gênant d’accepter
un principe d'interprétation élaboré aux fins d’un cas particulier
qui, si on l’appliquait d’une manière générale, devrait forcément
avoir des répercussions graves sur l'autorité des traités. Comme on
l’a dit, la Convention et la disposition particulière de la loi sur
l'éducation protectrice couvrent, dans le présent différend, le même
terrain et la même matière. On a dit que la Convention et la loi sur
l'éducation protectrice présentent des différences techniques, at-
tendu qu'elles se placent sur des plans différents. Admettant qu'il
y ait une différence technique, il peut encore sembler indésirable
qu'un différend entre deux Gouvernements soit tranché par réfé-
rence à un point technique controversé, dans un cas qui pose
d'importantes questions de fond — point technique qui, si on
Vappliquait d’une manière générale, jetterait la confusion, et même
pire, dans le droit régissant l'application des traités. Si l’on com-
mence à fonder l'interprétation des traités sur des distinctions
conceptuelles entre des règles de droit effectivement en conflit, se
plaçant sur des plans différents et, pour cette raison, n'étant pas
en quelque sorte contradictoires, il pourrait être difficile de limiter
les effets de ces opérations dans le domaine de la logique et de la
classification.

On a avancé l'opinion qu’il né peut y avoir de conflit entre la
Convention sur la tutelle et Ja loi sur l'éducation protectrice pour
le motif que la Convention de 1902 est une convention de droit
international privé et que la tutelle dont elle s'occupe exclusive-
ment est une institution de droit privé, en particulier du droit de la
famille, tandis que la loi sur l'éducation protectrice et les diverses
mesures qu’elle autorise sont du domaine du droit public, attendu
qu’elles se préoccupent de sauvegarder les intérêts de la société.
Même si ces raisons étaient acceptables par ailleurs, une classifica-
tion et une distinction essentiellement doctrinales ne fournissent
qu'une base douteuse pour trancher la question de l'observation

32
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 84

régulière des traités. Toutefois, dans le cas actuel il existe une
difficulté particulière à admettre la force de cette distinction.

L'examen des principaux systèmes de droit interne en matière de
tutelle ne corrobore pas l’opinion qu'il y a là une simple institution
de famille, d’un caractère de pur droit privé. La principale justifica-
tion de cette opinion est que, dans la classification traditionnelle,
la tutelle trouve sa place dans les codes de droit privé et qu’elle
crée de nombreux droits et devoirs dans le domaine du droit privé.
Néanmoins, on peut dire en même temps que la tutelle est une
institution dans laquelle le tuteur agit en quelque sorte comme
organe de l’État et, par conséquent, qu’elle participe de la nature
d'une institution de droit public. Le tuteur agit sous le contrôle
actif de l'État, qui peut intervenir à tout moment — dans l'intérêt
de l'enfant comme de la société — et remplacer le tuteur, en tout
ou partie. Il est peu de pays dont la loi se fonde exclusivement sur
une conception de la tutelle relevant du droit privé et de la famille.
Dans la plupart des États, y compris les Pays-Bas et la Suède, le
régime juridique se caractérise en la matière par l'intervention
active de l’État à tous les stades comme organe de contrôle et de
supervision. Dans certains pays tels que l'Allemagne, la protection
des mineurs est confiée principalement à l’État, qui intervient au
moyen d’un tribunal spécial — le tribunal des tutelles —, et ce
n’est que par voie d’exception que ces fonctions sont déléguées au
conseil des familles. Il est intéressant de noter qu’avant les Conven-
tions de La Haye qui ont examiné les divers projets de conventions
sur la tutelle, on reconnaissait clairement la différence entre les
deux systèmes — «tutelle de famille » (family guardianship) et
« tutelle d'autorité » (authority guardianship). Cette distinction a été
développée par exemple en 1902 par M. Lehr, secrétaire de l'Institut
de droit international, qui a pris une part importante à la prépara-
tion des premiers projets de la Convention (Lehr, « De la tutelle
des mineurs d’après les principales législations de l'Europe », Revue
de droit international et de législation comparée, 2™° série, vol. 4 (1902),
pp. 315 et suiv.). Il a classé les systèmes de tutelle néerlandais et
suédois tous les deux dans le groupe de la «tutelle d'autorité »
(pp. 320, 326, 329).

Cela étant, il ne me paraît pas possible d'accepter l'argument
fondé sur la notion du caractère de pur droit privé et familial de la
tutelle. On peut juger du caractère artificiel des distinctions entre
le caractère de droit privé supposé de la tutelle et le caractère de
droit public supposé des systèmes d'éducation protectrice ou
d'éducation des enfants, en dehors du jeu normal de la tutelle, par
le fait que la question est entièrement une question de technique et
de rédaction législatives. Cela ressort, par exemple, des dispositions
du code civil néerlandais régissant la tutelle et contenues dans
le livre I®, titre XV. La section A I du titre XV vise la puissance
paternelle. La section B 2 vise la tutelle paternelle tandis que la
section À 3 qui, d’après la section B 9, est applicable à la tutelle,
contient dans une large mesure les mêmes dispositions qui sont

33
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 85

incorporées dans la partie du droit suédois sur l’éducation pro-
tectrice qui a été appliquée au cas d’Elisabeth Boll. Cette sec-
tion, à l’article 365, dispose, en termes presque identiques à
ceux de la loi suédoise précitée, que certaines mesures seront prises
«si un enfant grandit de façon telle qu’il est menacé de déchéance
morale ou physique ». Ces mesures peuvent être prises à la demande
des conseils de tutelle prévus dans les mêmes parties de la loi et qui,
sous l'autorité des tribunaux judiciaires, remplissent des fonctions
semblables à celles de l'office des mineurs dans la loi suédoise de
-1924 (articles 461 et suiv.). La même section A 3 prévoit que les
enfants dans cette situation seront placés par le juge des enfants
dans un établissement d'observation pour examen mental ou physi-
que ou, si l'enfant a besoin d’une observation spéciale, dans un
établissement choisi à cet effet (art. 372 a et b). Le code civil alle-
mand, dans la section sur la tutelle, dispose dans un article unique
(art. 1838) que le tribunal des tutelles peut ordonner le placement
du mineur dans une famille appropriée ou dans une institution
d'éducation ou de réforme — un genre de dispositions que l’on
retrouve dans la loi-suédoise de 1924. C’est une question de tech-
nique législative et de rédaction que de déterminer si les dispositions
pour la protection de l'enfance, lorsque la tutelle normale s’est
avérée insuffisante, relève, comme aux Pays-Bas, de la législation
relative à la tutelle ou si, comme en Suède, elles font partie d’une
disposition distincte. Dans les deux cas, elles ont pour objet de
protéger à la fois l’enfant et la société.

Car il est clair que la distinction entre la protection de l'enfant
et de la société est artificielle. Les lois relatives à la tutelle comme
celles ‘relatives à l’éducation protectrice sont des lois dont le but
principal est la protection des mineurs et de leurs intérêts, mais, en
même temps, la protection de l’enfance — au moyen de la tutelle
ou de l'éducation protectrice — présente un intérêt social de pre-
mière importance. Les enfants font partie de la société — ils en sont
les éléments les plus vulnérables et celui qui a le plus besoin de
protection. En dernière analyse, toutes les lois sociales sont des lois
pour la protection des individus. Toutes les lois pour la protection
des individus sont, à vrai dire, des lois sociales. Il y a quelque chose
d’artificiel à prendre ces deux aspects du but de l’État comme point
de départ pour en tirer des conséquences juridiques d'importance
pratique. Il est absolument artificiel de souligner que les mesures
prises en vertu de la loi sur l’éducation protectrice pour la sauve-
garde, la santé et le bonheur d’Elisabeth Boll n’ont pas été prises
au premier chef dans l'intérêt de cette enfant — et, par consé-
quent, ne sont pas des mesures pour la tutelle de sa personne —
mais qu'elles ont été prises au premier chef dans l'intérêt de la
société en général et qu’elles rentrent, par conséquent, dans une
catégorie toute différente. C’est à la lumière de ces considérations
qu'il faut juger l'opinion d’après laquelle la Convention de 1902 sur

34
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT 86

la tutelle visant uniquement une institution de droit privé, des rap-
ports de famille, dénués de tout élément public, il ne saurait y
avoir conflit entre cette Convention et une disposition de caractére
exclusivement de droit public, telle que la loi suédoise sur I’éduca-
tion protectrice. Méme si l’on pouvait démontrer chaque élément
de cette proposition en se référant a la loi interne en vigueur dans
la plupart des pays — et cela ne semble pas étre le cas —, on ren-
contrerait encore la difficulté d’apprécier le contenu de la formule
d’après laquelle il ne peut y avoir de conflit entre un traité qui
régit un domaine du droit privé et une loi interne du domaine du
droit public.

Sans doute la Convention de 1902 était destinée a régler les
conflits de lois en matiére de tutelle, mais il n’y a pas de raison
convaincante pour accepter l’idée que les dispositions pertinentes
de la loi suédoise sur l'éducation protectrice, en vertu desquelles la
garde d’Elisabeth Boll a été confiée à son grand-père maternel, en
son domicile, sous l’autorité de l'office des mineurs, n’ont rien à
voir avec la tutelle, attendu qu’elles ont le caractère de droit public.
De même, il est difficile d'admettre la suggestion que la tutelle,
instituée dans l'intérêt privé de l'enfant, est dénuée d’un élément
public important d’ordre social. Les droits des parties, en particu-
lier dans un différend d’ordre international, ne devraient pas être
déterminés par référence au mystère controversé de la distinction
entre le droit privé et le droit public. Le fait que la Convention de
1902 a pour but d'établir des règles pour éviter les confits de lois
en matière de tutelle ne signifie pas que ce domaine se limite aux
lois décrites comme visant la tutelle. Il couvre toutes les lois, quelle
qu'en soit la description ou la classification, remplissant une fonc-
tion essentielle de tutelle. Un élément fermement établi de la juris-
prudence de la Cour est qu’en matière de lois internes affectant les
obligations nées des traités, ce qui importe, ce n’est pas la lettre
de la loi, mais son effet positif.

Quoi qu’il en soit, il est inutile d’insister sur ce point. A mon avis,
les considérations qui précèdent suffisent à démontrer les difficul-
tés décisives inhérentes à la proposition qu’un Etat peut légitime-
ment prétendre s’écarter des obligations résultant d’un traité en
promulguant des lois qui, bien qu’empéchant l'application du traité,
sont considérées comme n'étant pas en conflit avec lui, pour le
motif qu’elles opèrent sur des plans différents ou qu’elles s’occupent
d’une matière différente.

Il est clair que le tuteur ne bénéficie pas d’une immunité dans
l'application d’une loi interne, telle qu’une loi pénale, qui pourrait
le priver de la garde du mineur placé dans un institut pénitencier
ou de réforme. Le tuteur est soumis aux lois visant l’éducation, la
santé, les impôts, etc. Mais, bien qu’en l’absence d’une justification
plus solide que les différences de classification le tuteur ne jouisse
pas d’une immunité à l'égard de la loi interne, il a droit en principe
à être protégé contre la privation permanente ou temporaire de

35
CONV. DE 1092 (OP. IND. SIR HERSCH LAUTERPACHT) 87

certains des attributs principaux de la tutelle, tels que la garde du
mineur — en particulier si cette garde fait l’objet de ce qui, dans
les circonstances de l'affaire, peut donner l’impression d’une tutelle
rivale. Il se peut que cette privation puisse être justifiée, mais cette
justification ne peut à bon droit se fonder sur des facteurs d’un
caractère essentiellement technique. À mon avis, la vraie façon
d'aborder la question n’est pas de dire que le système de l’éduca-
tion protectrice est en dehors de la Convention et qu’il poursuit un
but différent, mais plutôt de dire qu’il n’est pas incompatible avec
la Convention. En d’autres termes, c'est que la question est à la
fois couverte et autorisée par la Convention, en vertu de l’ordre
public ou de quelque raison semblable fondée sur le droit, reconnu
par le droit international, pour un Etat d'appliquer une loi parti-
culière qui entrave ou empêche le jeu de la Convention.

En fait, c’est en ce sens que je comprends cette partie de l'arrêt
de la Cour qui souligne les buts sociaux bénéfiques d’un caractère
urgent de la loi suédoise en question — et que je m’y rallie. C’est une
considération qui se rattache étroitement à celles qui sont à la base
de la notion d’ordre public. C’est cet aspect de la question qu’il
m'incombe d’examiner avec quelques détails dans la présente
opinion.

*
* *

Avant d’en arriver là, il faut examiner une conclusion subsidiaire
du conseil du Gouvernement suédois sur les effets possibles d’une
décision que la loi suédoise sur l'éducation protectrice ne s’applique
pas aux enfants de nationalité néerlandaise. Ii a été signalé pour le
compte du Gouvernement suédois qu’une pareille interprétation de
la Convention entrainerait un dangereux vide juridique. On a
soutenu que, les autorités administratives néerlandaises étant
responsables de l'application de la loi néerlandaise dans le domaine
de la protection de l'enfance, le résultat serait qu'aucun État ne
pouvant, d’après le droit international, accomplir des actes adminis-
tratifs sur le territoire d’un autre Etat, les enfants néerlandais en
Suède qui auraient besoin de protection en dehors de la tutelle se
trouveraient dépourvus de toute protection.

Il faut reconnaître que, dans les limites du possible, eu égard à
l'intention des Parties, on doit interpréter un traité comme ayant
pour objet de faciliter plutôt que d'empêcher les mesures désirables
de protection sociale. Toutefois, il me semble que le spectre d’un vide:
juridique tel qu’on l’a dépeint à ce propos au nom du Gouverne-
ment suédois est illusoire. Normalement, le tuteur néerlandais en
pareil cas prendra les mesures nécessaires pour ramener l'enfant
aux Pays-Bas. Si cela n’est pas possible, le tuteur néerlandais
placera l'enfant dans un foyer approprié (comme la tutrice néer-
landaise d’Elisabeth Boll l'avait envisagé, en fait, à un moment
donné) ou prendra d’autres mesures requises par la condition

36
CONV. DE 1902 (CP. IND. SIR HERSCH LAUTERPACHT) 88

physique ou mentale de l’enfant, par exemple en le plaçant dans un
établissement pour observation ou traitement. Dans les cas excep-
tionnels où, pour une raison ou pour une autre, le tuteur n’agit pas,
ou n’agit pas de façon satisfaisante, les autorités néerlandaises pres-
crivent les mesures nécessaires. Mais d’après la loi néerlandaise il
ne s’agit pas d’autorités administratives; ce sont des autorités
judiciaires, appliquant la loi néerlandaise que la Suède, en vertu de
la Convention, est tenue de reconnaître et qu’elle doit respecter de
bonne foi, sans exiger d’arrangement conventionnel supplémentaire
à cette fin. C’est ainsi que l’article 365 précité du code civil néer-
landais prévoit que, si l'enfant grandit de façon telle qu'il est
menacé de déchéance morale ou physique, le juge des enfants peut
le mettre sous surveillance. C’est également au juge des enfants que
les articles 372 a et 372 b du code donnent le pouvoir de placer
l'enfant dans un établissement d'observation ou, s’il a besoin d’une
discipline spéciale, dans un établissement approprié. Aux termes de
l’article 461 c il appartient au juge, sur l'initiative du conseil de
tutelle, de prescrire les mesures nécessaires lorsque le mineur ne se
trouve pas sous l'autorité légale exigée ou dans d’autres cas d’ur-
gence. Il faut ajouter que ces mesures exceptionnelles de protection
visant un enfant restant en Suède seraient, en pratique, les mêmes
que celles prises par les autorités suédoises en pareil cas et que, par
conséquent, aucune considération tenant à l’ordre public suédois
ne ferait obstacle à leur exécution.

Sans doute, en prenant les mesures en question, la tâche des auto-
rités judiciaires néerlandaises pourrait être rendue quelque peu plus
difficile qu’elle ne l’eût été autrement, du fait qu’il leur faudrait
obtenir les renseignements nécessaires sur la situation dans un pays
étranger. Mais ces difficultés — qui sont absolument en dehors du
problème juridique de l’applicabilité du droit administratif étran-
ger — sont inhérentes à une Convention qui sanctionne et prescrit
l’application de la loi nationale du mineur. A une époque de voya-
ges rapides, qui permettent aux parties intéressées ou aux repré-
sentants des conseils de tutelle ou d’autres institutions de visiter
les lieux, et à une époque de relations postales faciles, ces diffi-
cultés sont considérablement réduites. En tout cas, comme il a été
dit, elles visent une situation absolument exceptionnelle et, à ce
titre, elles semblent assez artificielles quand on les invoque comme
décisif pour interpréter la Convention. Elles me semblent un motif
insuffisant pour permettre de s’écarter de ses termes et de son but.
C’est pourquoi je ne puis accepter cet argument invoqué par la
Suède.

*
* *
Comme je l’ai déjà dit, le recours à l’ordre public constitue le
trait principal des écritures et des plaidoiries des Parties. C’est le
seul point ayant le caractère d’un principe juridique dans les

37
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 89

conclusions finales des Parties. La Cour n’est pas rigoureusement
tenue de statuer par référence exclusive aux propositions juridi-
ques, telles qu’elles sont formulées par les Parties dans leurs conclu-
sions. Néanmoins, je considère que je ne devrais pas négliger les
conclusions des Parties qui énoncent de façon complète le point de
droit en litige entre elles. La position est analogue à celle où les
Parties ont conclu un compromis pour définir le différend juridique
qui les sépare et demander à la Cour de statuer sur ce différend
comme élément du dispositif de son arrêt. Ce n’est que s’il est abso-
Jument clair que la formule adoptée par les Parties pour énoncer le
différend juridique ne peut fournir de base 4 la décision et qu’on
dispose d’une autre solution juridique d’une valeur incontestable
que je me sentirais libre de négliger les conclusions des Parties.
Dans le cas actuel, il me.semble qu’aucune de ces conditions n’est
remplie. (11 faut signaler à ce propos que la position est différente
de celle de Vaffaire des Pécheries, où la Cour a décliné de se prononcer
par référence aux définitions, principes ou règles formulés par l’une
des Parties. C. I. J. Recueil 1951, p. 126.) Sans doute le différend
juridique ainsi défini par les Parties en leurs écritures et conclusions
dans la présente affaire touche directement une question difficile et
controversée qui a constitué l’un des problémes essentiels dans le
domaine du droit international privé et qui fait ressortir les rap-
ports entre le droit international privé et le droit international
public.

*
* *

La Convention de 1g0o2 sur la tutelle, qui ne mentionne pas
expressément l’exception d’ordre public, permet-elle de l’invoquer?
Ceci parait étre la question cruciale. Mais avant d’essayer d’y ré-
pondre, il faut faire à ce sujet deux remarques préliminaires.

La première est qu’il faut être prudent quant à la manière de
poser la question dans le contexte actuel. Il paraît inexact de poser
le problème sous une forme comme celle-ci: « La Cour doit-elle
appliquer la Convention, ou doit-elle appliquer l’ordre public?
Qui passe en premier? » Car il ne s’agit pas ici de choisir entre la
Convention et l’ordre public. Si telle était l’alternative, la Cour
n'aurait évidemment pas d’autre choix que d'appliquer la Conven-
tion. La question est de savoir si la Convention, prise dans son
ensemble et à la lumière des règles d'interprétation pertinentes —
et non pas simplement dans sa seule lettre —, admet l'exception
d'ordre public. C’est pourquoi on ne trouve aucun appui dans les
divers prononcers de la Cour permanente de Justice internationale,
aux termes desquels on ne peut valablement invoquer la législation
nationale comme motif de ne pas se conformer à une obligation
internationale. Le problème qui se pose à la Cour est précisément
de savoir quelle est l'obligation internationale en question.

38
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) go

La deuxiéme question préliminaire est de savoir si la loi sur
l'éducation protectrice des mineurs rentre légitimement dans le
domaine de l’ordre public, c’est-à-dire si, nonobstant une dispo-
sition conventionnelle apparemment contraire, l'ordre public
s’étend aux mesures exceptionnelles pour la protection des mineurs,
en plus et à l'exclusion de la tutelle mise en œuvre dans les circons-
tances normales. De toute évidence, il faut répondre à cette ques-
tion par l’affirmative. En dehors du droit pénal, il est difficile d’ima-
giner un cas plus approprié et plus naturel d’invoquer l’ordre public,
tel qu’on l'entend généralement, que la protection des mineurs par
l'État, en particulier quand ils sont sans défense, malades, quand ils
constituent un danger positif ou éventuel pour eux-mêmes ou pour
la société, quand ils sont l’objet légitime de sa compassion ou de
son assistance et la source de griefs publics quand l’État n’est pas
à la hauteur de ses responsabilités en la matière. I] existe dans
le vaste domaine hautement controversé de l’ordre public des
matières qui font l’objet d’incertitudes et à propos desquelles se
produit, à l’occasion, une exagération des préjugés nationaux
contre l'application de la loi étrangère. Mais à l’intérieur de ce
domaine, il existe un noyau solide qu’on ne peut raisonnablement
contester. La protection des enfants au sens indiqué plus haut fait
évidemment partie de ce solide noyau. À ce propos, on peut men-
tionner comme soulignant cet aspect de la tutelle (dont on trouve
un exemple au sens le plus large dans le système de l'éducation
protectrice) le fait qu’en droit anglais la Couronne, en tant que
parens patriae — le parent de la nation dans son ensemble —, est
le supréme tuteur des mineurs et, dans ce domaine, exerce son
autorité à tous les stades, par l'intermédiaire de ses tribunaux, avec
un dédain absolu des formalités légales artificielles. Le Guardian-
ship Act de 1925, dans sa section I, dispose que toutes les fois qu’il
s’agit, dans une procédure judiciaire, de la garde ou de l’éducation
d’un mineur, le tribunal, en traitant de la question, «retiendra en
premier lieu et comme considération dominante le bien-être du
mineur » et ne retiendra d’une manière décisive aucune réclamation
du père ou de la mère tendant à faire reconnaître un droit supérieur
de garde et de contrôle, fondée sur une règle de droit particulière.

On emploie généralement la notion d’ordre public en deux sens:
soit pour viser des domaines particuliers du droit comme les lois
territoriales, les lois pénales, les lois de police, les lois visant le bien-
être, la santé et la sécurité sociale et d’autres lois du même ordre.
A ce point de vue, il est clair que l'éducation protectrice relève
de la notion d’ordre public. En second lieu, la notion d'ordre public
s'emploie par extension plus générale aux conceptions nationales
fondamentales du droit, de la décence et de la moralité. A ce point
de vue encore, la protection des intérêts du mineur par des mesures
telles que l'éducation protectrice relève de la notion d'ordre public.
(On peut dire dans le présent contexte que, si le terme français
d'ordre public est employé le plus souvent dans cette opinion, il

39
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) gi

n’est pas employé pour marquer implicitement une différence de
fond entre cette notion et la notion de « public policy » dans les pays
de «commom law» tels que le Royaume-Uni et les États-Unis
d'Amérique — bien que la notion d'ordre public soit probablement
plus large. L'expression est employée ici parce qu’elle est courante
dans la loi des deux Etats parties au différend.)

Sans doute, en répondant à la question telle qu’elle est ici posée,
nous nous trouvons en face du dilemme suivant: faut-il répondre à
la question par référence à l’ordre public suédois? Dans laffirmative,
la Cour est-elle compétente pour examiner une question d’ordre
public suédois, de droit interne suédois et en mesure de le faire?
Il est clair qu'il faut répondre par l’affirmative. Toutes les fois
qu'il est nécessaire de le faire, l'examen du droit interne relève de
la fonction propre de la Cour. Elle l’a entrepris à plusieurs reprises.
Les complexités de l’ordre public n’apportent pas, elles non plus,
une limite à cette légitime fonction de la Cour. Dans l'affaire des
Emprunts serbes, la Cour a examiné le droit français et la pratique
judiciaire en matière d'ordre public à propos de la loi monétaire
(C.P.J.T., Série A, n° 20/21, pp. 46-47). Toutefois, la question à
laquelle il faut répondre à ce propos n’est pas seulement de savoir
si l'éducation protectrice des mineurs relève, d’après la loi suédoise,
de l’ordre public suédois, mais encore de savoir si l’on peut légitime-
ment la comprendre comme rentrant dans ce domaine. C’est une
question à laquelle il ne peut être répondu par référence au seul
droit suédois. On peut y répondre en invoquant une notion d'ordre
public conçue en tant que principe général de droit — un aspect
de la question qui sera visé plus loin.

ea
+ *

Si l'éducation protectrice des mineurs rentre légitimement
dans le domaine de l’ordre public, alors et alors seulement —
il faut examiner la question principale, à savoir: l’ordre public,
quand il n’est pas expressément admis par la Convention, peut-il
être invoqué en aucune façon? A-t-il été légitimement invoqué
dans le cas actuel et, dans l’affirmative, la loi sur l'éducation pro-
tectrice a-t-elle été appliquée par les autorités suédoises d’une
manière raisonnable et qui n’est pas manifestement contraire à
l’objet et aux principes de la Convention?

La notion d’ordre public joue-t-elle dans le cas actuel? C'est là
le nœud de la question soumise à la Cour. On ne peut l’examiner
ici qu'en traçant une brève esquisse.

En premier lieu, la Convention actuellement soumise à la Cour
est une convention de droit international public dans le domaine
de ce qu’on appelle généralement le droit international privé. Cela
veut dire: a) que, comme tout autre traité, il faut l’interpréter à la
lumière des principes qui régissent l'interprétation des traités dans
le domaine du droit international public, et b) que cette interpré-

40

 
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 92

tation doit tenir compte des conditions et des circonstances spécia-
les à la matière visée par le traité, traité qui relève, dans le cas
actuel, du domaine du droit international privé.

En second lieu, dans le domaine du droit international privé,
l'exception d'ordre public, de public policy, comme motif pour
écarter la loi étrangère dans un cas particulier est généralement —
ou plutôt universellement — reconnue. On la reconnaît sous
diverses formes et avec plus ou moins d'importance, et, à l’occasion,
avec des différences appréciables dans la manière de l'appliquer.
Ainsi, dans certains domaines tels que la reconnaissance des lois
de propriété acquise à l'étranger, les tribunaux de certains pays
hésitent plus que d’autres à permettre à leur conception de l’ordre
public — à leur public policy — de faire obstacle au titre acquis de
cette manière. Néanmoins, les restrictions apportées dans certaines
directions sont souvent compensées par des règles de procédure ou
de fond dans d’autres domaines. Dans l’ensemble, le résultat est le
même dans la plupart des pays — à telle enseigne qu'il faut consi-
dérer la reconnaissance du rôle de l’ordre public comme un principe
général de droit dans le domaine du droit international privé.
Sil en est ainsi, on peut à bon droit la regarder comme un principe
général de droit au sens de l’article 38 du Statut de la Cour. Cette
circonstance fournit également une réponse à la question visant la
nature et le contenu de la notion d’ordre public, par laquelle on doit
apprécier la légitimité de la législation suédoise en la matière.
Il est clair que ce n’est pas la notion suédoise d’ordre public qui
peut fournir un critère exclusif à ce point de vue. La réponse est
que, la notion d'ordre public — de public policy — étant une notion
juridique générale, il faut en déterminer le contenu de la même
manière que pour tout autre principe général du droit, au sens de
l’article 38 du Statut, à savoir, par référence à la pratique et à
l'expérience en ce domaine des tribunaux nationaux des nations
civilisées. C’est en me rapportant à des considérations de ce genre
que, dans une partie antérieure de cette opinion, j'ai essayé de
répondre à la question de savoir si la loi suédoise sur l’éducation
protectrice pouvait être légitimement considérée comme rentrant
dans le domaine de l’ordre public.

Telles sont les raisons pour lesquelles l'interprétation correcte
d’une convention sur le droit international privé doit pleinement
tenir compte de cette reconnaissance générale de l’ordre public.
On aboutit au méme résultat au moyen d’un autre principe d’inter-
prétation, également important: dans une affaire visant l’inter-
prétation d’un traité sur une question particulière au sujet de la-
quelle le droit et la pratique des deux parties reconnaissent que
certains principes sont applicables, il faut donner à ces principes
l'importance qui convient. Par exemple: si la loi et la pratique de la
Suède et des Pays-Bas reconnaissaient que la limite normale des
eaux territoriales est de vingt milles et si ces deux Etats passaient
un traité disposant que leurs navires devront se soumettre à cer-

4I
CONV. DE 1902 (or. IND. SIR HERSCH LAUTERPACHT) 93

taines restrictions dans leurs eaux territoriales respectives, l’ex-
pression «eaux territoriales » devrait alors s’interpréter suivant
le sens que lui attachent la loi et la pratique des deux États, à
savoir, comme s’étendant à vingt milles. De même, si la loi en
Suéde et aux Pays-Bas reconnait l’exception d’ordre public dans
le domaine du droit international privé, alors ce facteur doit étre
considéré comme pertinent pour l'interprétation des traités en
question, dans les rapports de ces deux pays entre eux. On sait
parfaitement, et les deux Parties le reconnaissent, qu'en Suède
comme aux Pays-Bas, l’ordre public est un motif valable pour
écarter la loi étrangère. En conséquence, le fait qu’une question
particulière de droit international privé est visée par une convention
n'exclut pas, par lui-même, en l’absence d’une disposition expresse
en sens contraire, le jeu de l’ordre public, même si la convention
garde par ailleurs le silence en la matière — pourvu toujours que
l'État qui invoque l’ordre public soit prêt, si l’on conteste sa décision
de l’invoquer, à soumettre la question à une décision judiciaire ou
arbitrale impartiale. Cette dernière condition découle inévitable-
ment du principe que l'État qui invoque une exception qui n’est
pas expressément reconnue par le traité ne peut invoquer le droit
de décider unilatéralement si l'exception s’applique.

En même temps, et c’est la troisième considération principale
dans le contexte actuel, le fait que les Parties sont liées par traité
sur un point particulier de droit international privé apporte une
limite à l’application de l’ordre public. Et cela à trois points de vue:

En premier lieu, l'existence du traité impose aux tribunaux in-
ternes l'obligation de se montrer prudents quand ils invoquent
l’ordre public — prudence supplémentaire à celle qui s'impose à
eux, d’une manière générale, en matière de droit international
privé. Les deux Parties le reconnaissent. En fait, l’un des buts d’un
traité visant le droit international privé est d’apporter certaines
limites supplémentaires au recours à l’ordre public.

En second lieu, l'existence d’un traité limite le pouvoir dis-
crétionnaire des tribunaux nationaux pour dire si une question
donnée rentre dans le domaine de l’ordre public. Elle le limite en
ce sens qu’en cas de différend, et pourvu qu’un tribunal internatio-
nal ait la compétence voulue, c’est à lui qu’il appartient de trancher
la question. Cela encore, les deux Parties au fond le reconnaissent.

En troisième lieu — opinion soutenue par les Pays-Bas mais
contestée par la Suède —, en cas de différend sur la manière dont
l’autorité nationale a appliqué l’exception d'ordre public, la ques-
tion relève de l’examen et de la décision d’un tribunal international,
pourvu que celui-ci soit compétent par ailleurs. Cet aspect de la
question est examiné plus loin dans cette opinion.

Ces principes appliqués à la présente affaire signifient, d’une
manière générale, que l’exception d’ordre public est admissible dans

42
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 94

des limites appropriées et que, puisqu’il y a un différend sur le
point de savoir si ces limites ont été observées, c’est à la Cour
qu'il appartient de décider si la notion d’ordre public a été légi-
timement invoquée et appliquée. Comme je l’ai dit, j’en suis arrivé
à la conclusion que le recours à l’ordre public à propos d’une loi
sur l'éducation protectrice se justifie pleinement et que, par consé-
quent, l’ordre public a été légitimement invoqué. Je reviendrai
dans un moment à la question de savoir s’il a été démontré de
façon satisfaisante en l'espèce que l’ordre public a été légitimement
appliqué.

*
* *

A ce propos, il faut mentionner certains opinions exprimées pen-
dant les écritures et les plaidoiries à propos de l’ordre public, no-
tamment l'opinion que le recours à l’ordre public est incompatible
avec le but des traités de droit international privé et que l’ordre
public doit s’interpréter restrictivement, ou même se voir refuser
toute reconnaissance. On a soutenu en particulier qu’en raison de
son caractère étendu et de son élasticité, l’ordre public a été cause
d'incertitude et de confusion, qu'il a jeté le trouble en ce domaine
et, plus encore, qu’il a détruit le droit international privé. Ces
considérations ont quelque valeur. Elles ne peuvent cependant pas
être décisives.

Il est admis que la notion d'ordre public — comme celle de
public policy — est variable, indéfinie et, à l’occasion, conduit à
l'arbitraire et aux abus. A ce point de vue, et non sans quelque rai-
son, on a comparé l’ordre public à la notion vague de droit naturel.
On reconnaît également que l’ordre public a souvent été l'instrument
ou l'expression de l’exclusivisme national et des préjugés qui sup-
portent mal l'application du droit étranger. Toutefois, ces objec-
tions, pour justifiées qu’elles soient, ne changent pas le fait que le
principe qui permet de recourir à l’ordre public dans le domaine
du droit international privé est devenu — et qu’il est — un principe
général du système juridique de la plupart des États civilisés, sinon
de tous. Bien plus: il fait par lui-même partie de toute la doctrine
et de toute la pratique du droit international privé, presque depuis
son origine. Les deux sont inséparables, non seulement au point de
vue historique, mais par nécessité. Ils ont grandi ensemble, en
réagissant l’un sur l’autre et dans un compromis réciproque. Le
but du droit international privé est de permettre l'application, sur
le territoire d’un État, du droit des États étrangers. Ce but est
dicté par des considérations de justice, de commodité, par les né-
cessités des rapports internationaux entre individus et même, on
Ya dit, parfois, par une conception éclairée de l’ordre public lui-
même. Mais c'est évidemment trop simplifier les choses que de
soutenir que le droit d’un État doit être tenu pour avoir consenti,
ou qu'on devrait raisonnablement s'attendre à ce qu'il consente

43
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 95

d’avance, à l'application du droit étranger sans aucune limitation,
dans tous les cas, sans soupape de sûreté, sans un minimum de
situations dans lesquelles, en raison de la nature même de sa
structure et des conceptions juridiques morales et politiques fon-
damentales sur lesquelles il repose, il doit pouvoir décliner l’appli-
cation de la loi étrangère.

A l'intérieur de l'État, le recours judiciaire à l’ordre public —
au public policy — a souvent fait l’objet de critiques, mais on a
rarement, peut-être même jamais, suggéré qu'il ne soit pas un
instrument indispensable de l’interprétation, de l'application et du
développement du droit. S’il en est ainsi dans le domaine de la loi
nationale de l'État, qui peut être modifiée par les procédés légis-
latifs ordinaires, il en est particulièrement ainsi dans le domaine de
la loi étrangère, sur laquelle l’État n’exerce aucun contrôle et que
ses tribunaux pourraient, dans certaines circonstances, juger in-
concevable d'appliquer. L'histoire — l'histoire moderne — a
fourni à l’occasion des exemples de législations manifestant des
crises d’injustice délibérée, ou pire, auxquelles les tribunaux des
pays étrangers peuvent juger absolument impossible de donner
effet et à propos desquelles le droit de dénoncer le traité peut ne pas
fournir un remède opportun et praticable.

C'est ce résidu de pouvoir discrétionnaire, c’est cette soupape
de sûreté qui a rendu possible le droit international privé et qui,
si on la maintient dans les limites raisonnables, est l’une des ga-
ranties principales de sa survie et de son développement. Il est
significatif qu'une grande partie de l'apport des plus illustres
théoriciens du droit international privé — tels que Story, Savigny
et Pollet — consiste en leur effort pour formuler la notion d'ordre
public et les limites, souvent larges et générales, de son application.
L'ordre public est et doit être de plus en plus limité de façon rai-
sonnable, conformément au but principal du droit international
privé. Mais la difficulté ne peut être résolue en se bornant à la
classer. Il peut y être remédié par l’existence de recours internatio-
naux, de contrôle et de revision judiciaire toutes les fois qu’un
tribunal international possède la compétence voulue. Le cas actuel
fournissait l’occasion d’agir en ce sens.

*
* *

Les considérations qui précèdent peuvent également faciliter Ia
réponse à la question de savoir si l'existence d’un traité apporte
une limite au recours à l’ordre public, en ce sens que ce dernier ne
peut être légitimement invoqué, à moins que le traité ne contienne
expressément une exception à cet effet. À cette question il faut
répondre par la négative. Evidemment, le traité peut expressément
ou implicitement interdire le recours à l’ordre public. C’est ainsi
qu'on a soutenu parfois que la Convention de La Haye de 1902 sur
la conclusion des mariages contenait une prohibition implicite de

44
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 96

ce genre, en énumérant de façon limitative les raisons pour les-
quelles la dex fort pouvait ignorer les empéchements au mariage
reconnus par la loi étrangère. (Il est pourtant significatif qu’en dépit
de la Convention, presque toutes les parties ont refusé de reconnaître,
avant la deuxième guerre mondiale, les empêchements institués par
les lois allemandes de Nuremberg. Bien que les tribunaux néerlan-
dais aient appliqué la Convention à cet égard, ils ont souvent
trouvé des moyens détournés pour faire échec aux lois de Nurem-
berg en question.)

Néanmoins, en dehors d’une prohibition expresse ou clairement
implicite, le principe correct semble être que la Convention n’exclut
pas le recours à l’ordre public. Il ne faut rien moins qu’une prohi-
bition expresse pour interdire d’invoquer un principe de droit
international privé fermement établi. Telle me paraît être l'opinion
presque unanime des auteurs. Parmi eux, on compte des autorités
de l’envergure des professeurs Batiffol et Niboyet. Telle est égale-
ment l'opinion formelle d’un auteur qui a examiné avec un soin
particulier les questions de droït international privé en matière de
traité (Plaisant, Les règles de conflit de lois dans les traités, 1946,
PP. 91-94). Le professeur Lewald, un auteur modéré et de grande
autorité, à l'opinion de qui j’attache du prix, ne fait pas nettement
exception à cette quasi-unanimité. En 1928, écrivant dans la
Revue de droit international privé (pp. 164 et suiv.), il a, non sans de
très graves hésitations, déclaré qu'a priori, si le traité est muet sur
la question de l’ordre public, ce dernier ne peut être invoqué. En
1930, écrivant pour le Répertoire de droit international (vol. 7, p. 308),
il a exprimé un avis différent, à savoir qu’en pareils cas, la réponse
à la question dépend de l'interprétation du traité envisagé et qu’il
est impossible de répondre a priori. Il existe peu de jurisprudence
directement applicable à la matière.

* * *

A ce propos, on peut également se référer aux travaux prépara-
toires de la Convention de 1902. L’étude des travaux préparatoires
s’y rapportant montre l'existence d’une opposition, et d’une
opposition efficace, à l’incorporation dans la Convention de La Haye
de toute clause générale permettant d’invoquer l’ordre public (bien
qu'aucune discussion sur la question n’ait eu lieu à propos de la
Convention sur la tutelle). Cela veut-il dire qu'on a eu l'intention
d’exclure entièrement le recours à l’ordre public, sauf dans les cas
expressément autorisés? On peut en douter. Les auteurs des
Conventions ont voulu éviter les complications d’une autorisation
générale et expresse, d’un blanc- seing général en faveur d’une notion
aussi élastique et étendue que l’ordre public. Il est naturel qu’ils
n'aient pas voulu introduire dans les conventions, en termes exprès,
une source possible de controverses ou d’abus. Mais cela signifie-t-il
que, par leur seul silence, les auteurs de la Convention ont exclu
indirectement du jeu de la Convention l’un des principes du droit

45
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 97

international les plus fermement établis? Cela n’est pas probable.
Il est douteux que les Gouvernements eussent signé et ratifié ces
Conventions si elles avaient expressément refusé le droit d’invoquer,
en toutes circonstances, leur ordre public comme motif d’exclure la
loi étrangère.

+
* *

Tl est un facteur important, qui se rapporte directement à la
question de savoir si les Parties en cause peuvent invoquer l’ordre
public à propos de la Convention de 1902. Ce facteur est que, sur
ce point, la Cour se trouve en face d’un accord assez complet entre
les Parties. Le Gouvernement néerlandais, à plusieurs reprises, et
bien qu’avec d'importantes restrictions, a répondu affirmativement
à cette question — sous réserve de l'obligation pour les Parties à
la Convention de procéder, quand elles limitent l'application du
traité par l'exception d'ordre public, avec une prudence, une réserve
particulières et avec un soin méticuleux. Cette attitude a été main-
tenue dans la conclusion II des Pays-Bas où la dénégation du droit
d’invoquer l’ordre public est limitée par les mots «d’une manière
générale » et, plus encore, dans la conclusion ITI, A et B, qui affirme
le pouvoir de la Cour d'apprécier si les conditions de l’ordre public
ont été respectées, eu égard au caractère de l’espèce et aux dispo-
sitions de la loi suédoise sur l’éducation protectrice — conclusion
qui ne peut se comprendre qu’en admettant qu'il n’y avait pas
d'intention de refuser en principe le droit d’invoquer l’ordre public.
Cet accord des Parties sur une question de principe fondamentale
constitue un aspect juridique significatif de la situation; il rend
difficile de soutenir qu’on ne peut invoquer l’ordre public, à moins
qu’il n'ait été expressément prévu dans la Convention.

Sans doute, le Gouvernement néerlandais conteste que, dans la
présente affaire, il y ait possibilité de recourir à l’ordre public. Il
le fait pour deux raisons: La première est que la prudence et la
réserve nécessaires obligent les Parties à n’invoquer l’ordre public
que s’il existe l’élément requis de rattachement territorial étroit,
et que ce lien n’existe pas dans le cas actuel. Il est difficile de suivre
cette thèse. On peut difficilement imaginer un rapport plus étroit
entre le mineur en question et le pays qui invoque l’ordre public.
Elisabeth Boll est née en Suède; pour autant qu’on le sache, elle
ne parle que le suédois; depuis sa naissance, elle a constamment
résidé en Suède. Je ne trouve pas que l’argument d’après lequel
Elisabeth Boll, aux yeux du droit néerlandais, partage le domicile
légal néerlandais de sa tutrice néerlandaise soit convaincant,
ni que, si elle n’est pas domiciliée aux Pays-Bas, c’est uniquement
parce que l’éducation protectrice suédoise, prétendument contraire
à la Convention, l'empêche d’être amenée aux Pays-Bas. La ques-
tion de domicile, qui est une question de fait et d'intention, ne
saurait être légitimement résolue par des arguments de ce genre.

46
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 98

Il est également difficile d'admettre la deuxième raison invoquée
par le Gouvernement néerlandais d’après laquelle le rattachement
territorial nécessaire fait défaut, attendu qu’il s’agit d’une «affaire
de transfert », à savoir que si le transfert de l'enfant aux Pays-Bas
était seulement possible, conformément à la Convention, rien ne
pourrait plus se produire en territoire suédois qui soit contraire à
l’ordre public suédois. Cet argument n’a pas plus de valeur que
celui qui prétendrait qu’un État n’a pas de motif de refuser de
livrer un réfugié politique aux poursuites et à la persécution d’un
pays étranger en considération du fait que ces poursuites et cette
persécution se produiront sur un territoire étranger. Et pourtant,
il est évident qu’en pareils cas le fait même du transfert envisagé est
décisif au point de vue du recours à l’ordre public, attendu que le
transfert est considéré contraire aux conceptions fondamentales
du droit public de cet Etat, et qu'il risque de produire une révolte
de l'opinion publique, comme étant en contradiction flagrante
avec les idées nationales sur le respect humain. Il n’est pas facile
de faire admettre à l'opinion publique l’idée que la responsabilité
morale et sociale de l’État est dégagée par le simple artifice du
déplacement dans un pays étranger de l’objet de persécutions et
de souffrances éventuelles. Ce serait un moyen trop facile d’apaiser
les consciences. Par conséquent, lorsqu'on soutient qu’une «affaire
de transfert » n’est pas suffisamment rattachée au pays du for pour
justifier l'application de l’ordre public, la vraie réponse est probable-
ment qu'il est peu d'exemples où le rattachement soit plus évident.

Tels sont donc les deux motifs principaux — les deux seuils motifs
— que les Pays-Bas aient invoqués contre l'application de l’ordre
public en cette affaire: l’absence de rattachement et le caractère
d’une «affaire de transfert ». Aucun de ces motifs ne paraît accep-
table. S'ils ne sont pas acceptables, alors il n’existe pas de motif qui,
d’après les conclusions néerlandaises, empêche d’invoquer l’ordre
public.

 

*
* *

Il faut envisager maintenant la question de la mesure dans la-
quelle la Cour est invitée à examiner la question de la légitimité du
recours à l’ordre public et de la manière dont il a été appliqué dans
la présente affaire. C’est de la réponse à une question de ce genre que
doit dépendre, dans une large mesure, la position de l’ordre public
dans le développement de cette branche du droit.

Les deux Parties reconnaissent que la Cour a compétence pour
déterminer si la loi suédoise sur l’éducation protectrice rentre dans
le domaine de l’ordre public et si on l’a invoqué légitimement à cette
fin. En particulier, le Gouvernement suédois ne conteste pas que
la Cour soit compétente pour déterminer si, en principe, la loi
suédoise sur Péducation protectrice relève de la catégorie de l’ordre
public. Dans ses conclusions, il a prié la Cour de dire que la Convention

47
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 99

de 1902 n’affecte pas le droit des Parties d'imposer aux pouvoirs des
tuteurs étrangers les limitations réclamées par leur ordre public.
L'accord des Parties sur cette question enlève, dans une large
mesure, toute base au reproche qu’on a fait au recours à l’ordre
public, en raison de son effet désintégrant, parce qu’il ouvre large-
ment la voie à l'annulation totale de cette Convention et d’autres
semblables par le simple procédé consistant à déclarer unilatérale-
ment qu’une loi donnée, en vertu de laquelle la mesure a été prise,
relève du domaine de l’ordre public. En effet, les deux Parties
reconnaissent que c’est à la Cour, et non pas à elles, qu'il appartient
de trancher ce point.

En même temps, les Parties sont en désaccord sur le point de
savoir si la Cour est fondée à examiner les motifs en vertu desquels
les autorités suédoises ont, se référant à la loi sur l'éducation pro-
tectrice, décidé d’instituer et de maïntenir la mesure qu’elles ont
prise. La Suède lui a contesté cette compétence dans ses conclusions
et dans ses écritures et ses plaidoiries. D’autre part, le Gouverne-
ment des Pays-Bas a répété que la Cour était compétente à cet
égard. C’est ce qu'il a fait à la fois dans ses conclusions et dans une
intervention formelle au cours de la procédure orale. L’agent des
Pays-Bas a insisté sur la compétence de Ja Cour pour examiner
«chaque fait, chaque circonstance, chaque motif» touchant à
l'application de la loi suédoise et pour dire que, s’agissant d’une
affaire touchant à une obligation résultant d’un traité, il n’était
pas nécessaire d’invoquer à cette fin une accusation de déni de
justice.

J'accepte Ia conclusion néerlandaise III A, d’après laquelle la
Cour est compétente pour apprécier, à la lumière des circonstances
et des, faits pertinents, si les conditions de l’ordre public ont été res-
pectées. La Cour est compétente pour dire non seulement si la
loi sur l'éducation protectrice relève de la notion d’ordre public,
mais encore si cette loi a été appliquée d’une manière raisonnable
et non contraire aux véritables objectifs de la Convention. Je ne
saurais accepter la thèse suédoise d’après laquelle, n'étant pas
une Cour d'appel, elle n’a pas qualité pour examiner cet aspect de
la question. Supposons que les autorités suédoises aient décidé
d'appliquer la loi sur l'éducation protectrice à un enfant de nationa-
lité néerlandaise, né en Hollande, ne parlant que le néerlandais et
n'ayant résidé qu’un mois en Suède. Serait-il interdit à la Cour de
prendre ces faits en considération? Le recours à l’ordre public, sur-
tout s’il n’est pas expressément autorisé par la Convention, présente
le caractère d’une exception. C’est une exception permise. Mais
c'est une exception qui doit être justifiée avec quelque détail. Si un
Etat prend une mesure qui s’écarte, à première vue, des termes de la
Convention, il ne saurait alors se borner à prouver d’une manière
générale que la loi en vertu de laquelle il a agi relève de l’exception
permise: 11 doit prouver que cette exception a été appliquée d’une
manière raisonnable et de bonne foi.

48
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) 100

Lorsqu’un Etat n’est pas tenu par un traité, il posséde un pouvoir
discrétionnaire considérable — bien que non illimité — dans
lapplication de son système de droit international privé à propos
de l’ordre public. Mais quand cet Etat est lié par un traité sur un
sujet particulier, il ne peut invoquer l’ordre public que s’il est prêt
à soumettre à une décision impartiale la légalité des mesures qu'il
a prises et qui sont contestées. C’est cette juridiction qui fait
échapper la notion d'ordre public et le recours à l’ordre public au
domaine de l'incertitude, de la discrétion pure et simple et de l’ar-
bitraire et qui confère au traité le caractère d’une obligation légale
positive. C’est cette soumission à la décision arbitraire ou judiciaire,
comme condition même du recours légitime à l’ordre public dans
les cas qui n’ont pas été expressément prévus au traité, qui en
pareil cas exonère l’ordre public du reproche d’être un travesti de
la répudiation unilatérale du traité et qui lui donne le caractère
d’un effort d’assurer l'interprétation juste et raisonnable des obli-
gations conventionnelles. Le cas actuel a fourni l’occasion d'affirmer
ce principe et de lui donner effet. Un tel examen des faits peut
être une tâche difficile et, à l’occasion, déplaisante. Néanmoins, elle
constitue l'exercice légitime des fonctions judiciaires à propos d’un
différend de droit et de fait au sens de l’article 36 du Statut de
la Cour.

Dans le cas actuel, les Parties n’ont pas soumis à la Cour les faits
pouvant lui permettre de statuer avec certitude sur cet aspect de
la question. Le Gouvernement suédois n’a pas donné suite à l'offre,
qu'il avait formellement énoncée dans les conclusions finales du
contre-mémoire et qu'il a répétée pendant la procédure orale, de
soumettre à la Cour les documents pertinents. Il est vrai qu’il
était loisible à la Cour, à n'importe quel stade de la procédure, de
réclamer cette production. En particulier, l’article 49 du Statut
dispose que «la Cour peut, même avant tout débat, demander aux
agents de produire tout document et de fournir toutes explications ».
Mais il n’est pas nécessaire à ce propos d'examiner les problèmes de
la fonction qui est dévolue à la Cour aux termes de cet article et
d’autres articles du Statut et du Règlement, en tant -qu’instance
appelée à éclairer et à justifier le fondement de ses décisions en pre-
nant activement l'initiative d’élucider les facteurs pertinents, avant
et pendant la procédure orale, car il n’y avait aucune raison pour
que le Gouvernement suédois ne presentat point cette documenta-
tion de son propre gré, pour le cas où Ja Cour aurait jugé qu'elle
pouvait légitimement examiner. L'État qui invoque une exception
ne saurait se montrer trop diligent à produire les preuves à l’appui.
Il ne doit pas se borner à des allusions vagues — et probablement
inadmissibles, du point de vue des règles ordinaires de procédure —,
au contenu éventuel des preuves qu’il s’est, de son propre gré,
abstenu de produire. En même temps, dans l'exercice de son
pouvoir d'examen, une instance judiciaire doit attacher de l’im-
portance à l’appréciation des faits par les autorités locales — c’est-

49
CONV. DE 1902 (OP. IND. SIR HERSCH LAUTERPACHT) I0I

a-dire par les autorités de l’État où l'enfant est née et où elle a son
domicile. Leur décision ne doit pas être infirmée à la légère. Il en
est ainsi en particulier si le Gouvernement demandeur, tout en
invitant la Cour à se prononcer sur les circonstances de fait de
l'affaire et sur les motifs à la base de la décision des autorités
locales, s’est abstenu de porter à sa connaissance aucun fait de
nature à suggérer que le pouvoir discrétionnaire des autorités
suédoises n’a pas été exercé légitimement et de bonne foi. Dans
ces conditions, sur la base des preuves dont nous disposons, je
suis forcé d'admettre que les mesures prises par les autorités
suédoises n'étaient pas de nature à constituer une application erro-
née de la loi sur l’éducation protectrice, qu’elles ont clairement le

droit d’invoquer comme partie de leur ordre public.

*
* *

Les conclusions qui précèdent expliquent les raisons pour les-
quelles, sous réserve de différences dans la manière d'aborder la
question et le raisonnement, je suis d’accord avec le dispositif de
l'arrêt qui rejette la demande du Gouvernement des Pays-Bas.

(Signé) Hersch LAUTERPACHT.

50
